                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

JOSHUA JAMICHAEL VANBUREN                             CIVIL ACTION NO. 3:19-cv-0453

                                                      SECTION P
VS.
                                                      JUDGE TERRY A. DOUGHTY

RAYMOND M. SPOON, ET AL.                              MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge=s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Joshua Jamichael

VanBuren=s claims are DISMISSED WITH PREJUDICE as frivolous.

       MONROE, LOUISIANA, this 9th day of May, 2019.




                                                   ______________________________________
                                                     TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
